Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

	Claims 1, 3 and 7-9 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination limitations specified in the independent claims.

Yang, et al. (US Patent Publication 2017/0096299 A1), teaching the location and angle of a transmitter included in a garbage receptacle wherein the transmitter is included at an angle of between 0-60 degrees [0085].  However, the transmitter in Yang is included within the garbage receptacle to emit a signal that travels outside of the garbage receptacle in order to detect a user approaching the garbage receptacle in order to open a lid [Abstract, 0087].

Kastner (US Patent Publication 2013/0306639A1), teaches a smart trash receptacle that includes a fan or other air extractor to cause the trash bag to conform to the interior of the receptacle when it is detected that a new trash bag has been installed [Abstract].

Skyopec, et al. (US Patent Publication 2016/0354990 A1), teaches a smart trash receptacle to determine when to initiate an automatic action (such as a trash compaction procedure) using a transmitter/receiver pair within the trash receptacle [0085], but does not teach using the transmitter/receiver pair to cause a trash bag to conform to the interior of the receptacle and does not teach a specific angle used for the transmitter/receiver pair.

However, none of the references taken individually or in combination teaches the combination of limitations found in claims 1. Specifically, the cited references do not teach the specific angles required for the transmitter and receiver in claim 1 in within the context of determining whether a bag is presently within the garbage receptacle and is between the transmitter and receiver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        22 October 2021